Citation Nr: 0809382	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-35 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure and as 
secondary to post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In July 2005, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In a February 2006 telephone conversation, the veteran 
requested that he be scheduled for a hearing.  He withdrew 
this request in a telephone conversation the next day and 
reaffirmed this withdrawal in a February 2006 substantive 
appeal.

In February 2007, the veteran requested that his peripheral 
neuropathy claim be considered under a theory of clear and 
unmistakable error.  This issue is not currently before the 
Board and is referred to the RO for further development.  The 
February 2007 letter contains an additional, rather vague 
request that VA consider another claim on the basis of clear 
and unmistakable error.  This request is referred to the RO 
for clarification and appropriate development.     


FINDINGS OF FACT

1.  In March 1994, the RO denied entitlement to service 
connection for peripheral neuropathy.  The veteran was 
notified of this decision and of his appellate rights by 
letter in April 1994, and he did not appeal.  

2.  The veteran's claim was reconsidered and denied in 
February 1997 based on regulatory changes stating that only 
acute or subacute peripheral neuropathy may be presumptively 
related to herbicide exposure.  He was notified of this 
decision and of his appellate rights by letter in February 
1997, and he did not appeal.

3.  In May 2003, the veteran requested that his claim of 
entitlement to service connection for peripheral neuropathy 
be reopened.

4.  Evidence received since the February 1997 RO rating 
decision is cumulative of the evidence of record at the time 
of the February 1997 denial, does not relate to a 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision which denied service 
connection for peripheral neuropathy is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received in connection with the filing to reopen 
the claim of entitlement to service connection for peripheral 
neuropathy since the February 1997 rating decision is not new 
and material, and the veteran's claim of entitlement to 
service connection for peripheral neuropathy has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  This letter advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter also effectively told the claimant 
to provide any relevant evidence in his possession, as he was 
told to submit any additional evidence necessary to support 
his claim or information describing this evidence.  See 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  A March 2006 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The August 2003 letter informed the appellant of the evidence 
and information required to support his claims and defined 
what qualifies as "new" and "material" evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This letter notified 
him that his claim was previously denied because the evidence 
previously submitted in support of his claim did not show 
that this condition appeared within one year of his last 
exposure to a herbicide agent and resolved within two years 
of the date of onset, and because presumptive service 
connection for chronic peripheral neuropathy developing many 
years following service had not been established.  He was 
told that new and material evidence might be medical evidence 
of an earlier onset of this condition within one year of 
exposure to a herbicide agent. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction issues the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini II, supra.  In the present 
case, the RO initially provided the veteran with notice of 
the VCAA in August 2003, prior to the initial decision on the 
claims in December 2003.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In new 
and material evidence claims, however, VA's duty to assist 
the appellant in the development of a claim is not triggered 
unless and until a claim is reopened.  See 38 U.S.C.A. § 
5103A.  In any event, the claims file contains all available 
evidence pertinent to all of the veteran's claim, including 
service medical records, service personnel records, VA 
medical records, and a VA medical opinion from April 2006.  
There is no pertinent, outstanding evidence that requires 
further development.  Therefore, the duty to notify and 
assist having been met, the Board will discuss the veteran's 
new and material evidence claim.

New and Material Evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the veteran's claims of entitlement to 
service connection for peripheral neuropathy was originally 
denied in March 1994 because there was no evidence that the 
veteran's peripheral neuropathy manifested in service or 
within one year of exposure to a herbicide agent.  It was 
most recently denied in February 1997 because chronic 
peripheral neuropathy was not determined to be eligible for 
presumptive service connection based on herbicide exposure.  
In order to reopen his claim of entitlement to service 
connection for peripheral neuropathy, the veteran must 
present competent new evidence that is relevant to 
demonstrating that his peripheral neuropathy was first 
manifested in service of within one year of his exposure to 
Agent Orange.  

The Board notes that, in the course of the veteran's attempt 
to reopen this claim, he advanced the theory that his 
peripheral neuropathy is aggravated by his PTSD.  The Court 
has held that a new theory of entitlement does not constitute 
a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Therefore, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995)).  

Since the February 1997 denial, the only evidence that has 
been added to the veteran's claims file that relates to the 
current peripheral neuropathy claim is VA medical records 
from late 2000 and an April 2006 VA medical opinion.  

The VA records from October 2000 and November 2000 describe 
the veteran's complaints of numbness and tingling in his 
arms.  In the most significant of these records, the veteran 
describes a burning sensation in his left arm and finger, as 
well as a deep pain with a burning sensation in the back of 
his left thigh.  He also claimed sensory loss in his right 
arm when he has the burning pain in the left arm.  He felt 
the pain was increasing and that he needed stronger pain 
medication than he had been taking.  The veteran stated that 
his neuropathy was from Agent Orange.  However, the physician 
could not put the veteran's symptoms together neurologically 
to a particular diagnosis.  The physician's impression was 
peripheral neuropathy of unknown etiology.

The only other evidence that had been added to the record is 
an April 2006 VA opinion.  This opinion was solicited in 
response to the veteran's claim that his peripheral 
neuropathy felt worse when his PTSD got bad.  The April 2006 
medical opinion indicates that the veteran's claims folder 
and computerized medical records were reviewed.  The 
physician who reviewed these records stated that she had no 
knowledge of any medical literature that identifies PTSD as a 
cause or aggravating factor of peripheral neuropathy.  She 
noted that she also searched the following resources: 
Harrison's Principles of Internal Medicine (16th ed. 2005); 
UpToDate Online, version 14.1; and an online search of PubMed 
for the last ten years using the phrase "peripheral 
neuropathy and PTSD."  The physician stated that none of 
these resources revealed any literature that supports the 
veteran's claim that PTSD can aggravate peripheral 
neuropathy.

As noted above, the veteran's claim was previously denied 
because he did not submit evidence that his peripheral 
neuropathy was incurred in service or within one year of his 
last herbicide exposure.  The VA medical records are not 
relevant to establishing this element of the veteran's 
service connection claim, as they merely address the 
veteran's current status as of late 2000.  The veteran did 
state that his peripheral neuropathy was related to Agent 
Orange.  This opinion, however, was refuted by the VA 
physician who determined that the veteran's peripheral 
neuropathy was of unknown etiology.  Likewise, the 
physician's opinion in the April 2006 medical report 
contradicts the veteran's assertion that his peripheral 
neuropathy was aggravated by his PTSD.

While laypeople may competently provide evidence of injury or 
symptomatology,  only individuals with the proper education, 
training, or expertise can competently offer medical 
diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Because the veteran is not 
presumed to be professionally qualified to provide a medical 
etiology opinion, the Board cannot accept the veteran's own 
opinion as competent evidence of a link between his exposure 
to Agent Orange in military service and his peripheral 
neuropathy.  For the same reason, it cannot accept the 
veteran's opinion that his peripheral neuropathy is 
aggravated by his PTSD as competent nexus evidence.  

This evidence is considered new in that it was not of record 
at the time of the February 1997 denial.  It may also be 
material to the extent that, if true, it would  speak to the 
issue of whether chronic peripheral neuropathy may be 
presumptively linked to Agent Orange.  However, because this 
evidence relies on the unsubstantiated medical opinion of a 
layperson, it is not presumed to be credible for the purpose 
of reopening the veteran's claim.  Therefore, due to the lack 
of competent new and material evidence, the veteran's request 
to reopen his claim of entitlement to service connection for 
peripheral neuropathy must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for peripheral neuropathy. Thus, 
the claim is not reopened and the appeal is denied.

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


